FILED IN
                                                                6th COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                                                                7/14/2015 2:59:58 PM
                                                                    DEBBIE AUTREY
                                                                        Clerk

Samuel Moses Williams                                          July 14, 2015
TDC # 1997053
Gurney Unit
1385 FM 3328
Tennessee Colony, Texas 75803

          Re: Your Appeal to the 6th Court of Appeals
              At Texarkana from the 8th Judicial District
              Texas with case # 06-15-00086


Dear Mr. Williams:

      I am the attorney appointed by Judge Eddie Northcutt the write you appeal
From the four convictions you received from the 8th District Court setting at
Sulphur Springs, Texas.
      I have reviewed the Clerks Record and the Trial Record in all four cases that
you were convicted on and can not find an error that would reverse your case so
that you could get the indictments dismissed or a new trial.
      Accordingly I have filed a Anders Brief that says this. This is not good news
for you, however you now have the opportunity to review the Clerks Record and
Trial Record yourself and/ or with people at your place of incarceration to see if
you or someone can help you there to try and find errors that might give you relief
from your four convictions.
      I am enclosing the Clerks Record and Trial Record in cases 1424392,
1424393, 1424394 and 1424395 on which your were convicted by the jury and
sentenced by the court in the 8th District Court of Hopkins County, Texas.
      A copy of the Brief that I have filed with the 6th Court of Appeals setting at
Texarkana is also enclosed.

                                             Sincerely,

                                             /s/ Charles E. Perry
/